DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8, 13-15, 17, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kopka, US 2016/0286251 in view of Zhao et al., US 2018/0359301.

Regarding claim 1, Kopka discloses a method for controlling, by a path control entity (Fig. 1, element 100), at least one path in a multipath environment (Fig. 1, see "FIRST NETWORK", and with multipath environment; page 1, paragraphs 9 and 10), the at least one path being used for transmitting a video stream comprising a sequence of video segments (receiving through a first network; page 1, paragraphs 10 and 20, and with streaming video; page 1, paragraph 20, and page 4, paragraph 85, and with 
determining a resolution used in the video stream (system can determine bitrate/speed of transmission; page 3, paragraph 53, and page 7, paragraph 141, and page 8, paragraph 177, and wherein this relates to the resolution(s); page 5, paragraph 93, and page 7, paragraph 144, and Fig. 5); and 
determining that the resolution used in the video stream has changed during the transmission (system can determine change in resolution based on changes in bitrate/speed of transmission; page 3, paragraph 53, and page 7, paragraph 141, and page 8, paragraph 177), wherein when it is determined that the resolution used in the video stream has changed, an adaptation of a number of the at least one path used for transmitting the video stream in the multipath configuration is initiated based on the determined change of the resolution (system can determine to activate an additional network/path; page 7, paragraph 145, and page 8, paragraph 178, and page 9, paragraph 187, and again related to the resolution(s); page 5, paragraph 93, and page 7, paragraph 144, and Fig. 5).
Kopka does not explicitly disclose an encrypted video; and 
estimating a resolution based on video segments.
In a related art, Zhao does disclose an encrypted video comprising video segments (streaming data which is encrypted; page 4, paragraph 35, and page 5, paragraph 41, and wherein video with segments; page 2, paragraphs 13 and 17); and 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Kopka and Zhao by allowing estimation of resolutions based on file segments, in order to provide an improved system and method for estimating the data encoding rate over a network (Zhao; page 1, paragraph 1, and see abstract).

Regarding claim 2, Kopka in view of Zhao discloses determining a size of the video segments in the video stream (Zhao; determining sizes of the segments page 2, paragraph 16, and page 4, paragraphs 33 and 35); and 
determining a change of the size of the video segments over time, wherein the resolution used in the video stream is estimated taking into account the determined size and the determined change of the size (Zhao; average and mean values for the sizes can be determined, i.e. changing over time, and wherein this is then used to estimate the encoding rate; page 4, paragraph 33, and page 5, paragraphs 36-37, and again, encoding rate relates to resolution; page 2, see Table 1).

Regarding claim 3, Kopka in view of Zhao discloses initiating an adaptation of the at least one path comprises opening a new path or closing an existing path in the multipath environment based on the determined change of the resolution (Kopka; system can determine to activate, i.e. open an additional network/path; page 7, 

Regarding claim 5, Kopka in view of Zhao discloses when it is determined that the resolution used in the video stream during the transmission has decreased, an opening of an additional path in the multipath environment used for transmitting the video stream or a closing of an existing path in the multipath environment used for transmitting the video stream is initiated (Kopka; system can determine to activate, i.e. open an additional network/path; page 7, paragraph 145, and page 8, paragraph 178, and page 9, paragraph 187, and again related to changing, i.e. can be decreasing, resolution(s); page 5, paragraph 93, and page 7, paragraph 144, and Fig. 5, and wherein can also deactivate, i.e. close a network/path; page 3, paragraph 58).

Regarding claim 8, Kopka in view of Zhao discloses the video segment comprises the payload data (Zhao; data payload; page 4, paragraph 34) transmitted over the at least one path in a first transmission direction (Kopka; receiving, i.e. first direction, through a first network; page 1, paragraphs 10 and 20) which is transmitted between two consecutive requests transmitted in the opposite direction requesting to receive the video stream (Kopka; transmission received between requests to server for content from the various networks/paths; page 5, paragraph 88, and page 8, paragraphs 175-178, and page 9, paragraph 187).

13, which discloses a control entity, is analyzed based on the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a memory and at least one processing unit, the memory containing instructions executable by said at least one processing unit (Zhao; with processor and memory containing processor executable instructions; page 4, paragraph 29).

Claim 14, which discloses a control entity, is analyzed based on the citations and/or rationale provided in the rejection of similar claim 2.  
Claim 15, which discloses a control entity, is analyzed based on the citations and/or rationale provided in the rejection of similar claim 3.  

Claim 17, which discloses a control entity, is analyzed based on the citations and/or rationale provided in the rejection of similar claim 5.  The following additional limitations are also disclosed: 
decreasing over time (Kopka; can decrease over time as network conditions change; page 5, paragraph 100, and related to decreasing in relation to a reference value; page 1, paragraph 16).

Regarding claim 23, Kopka in view of Zhao discloses wherein the path control entity is a hybrid access gateway or a policy controller located in a hybrid access broadband network (Zhao; with use of gateway device; Fig. 1, element 161, and page 2, paragraph 18, and page 3, paragraphs 21 and 28, and wherein gateway is considered 

Claim 28, which discloses a non-transitory computer readable medium, is analyzed based on the citations and/or rationale provided in the rejection of similar claims 1 and 13.

Claims 4, 7, 9, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kopka, US 2016/0286251 in view of Zhao et al., US 2018/0359301 and further in view of Salgueiro et al., US 2018/0109579.

Regarding claim 4, Kopka in view of Zhao discloses all the claimed limitations of claim 1, as well as wherein initiating an adaptation of the at least one path comprises controlling a transmission policy of the video streams in the multipath environment based on the determined change in the resolution and adapting the at least one path in the multipath environment (Kopka; system can determine change in resolution based on changes in bitrate/speed of transmission; page 3, paragraph 53, and page 7, paragraph 141, and page 8, paragraph 177, and system can determine to activate an additional network/path; page 7, paragraph 145, and page 8, paragraph 178, and page 9, paragraph 187, and again related to the resolution(s); page 5, paragraph 93, and page 7, paragraph 144, and Fig. 5).  
While Kopka in view of Zhao also discloses controlling a policy (Kopka; with multipath policies, i.e. MPTCP; page 1, paragraphs 9 and 10), Kopka in view of Zhao 
In a related art, Salgueiro does disclose informing a controller configured to control a transmission, and adapting based on a feedback received from the controller (information requests sent to gateway for transmission of a second content, and wherein the reply, i.e. feedback, from the gateway is used to then adjust the playback based on changing network conditions; page 5, paragraphs 41-42).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Kopka, Zhao, and Salgueiro by allowing information fed back from a controller to be used to adapt streaming content, in order to provide multi-interface and associated paths from an adaptive bit rate client so that the client can receive a high quality/bandwidth encoding in an uninterrupted manner to provide an improved viewing experience (Salgueiro; page 2, paragraph 15).

Regarding claim 7, Kopka in view of Zhao discloses all the claimed limitations of claim 2, as well as determining the size and the change of the size comprises determining an average size of a defined number of last video segments in the video stream and determining a mean value of the average size of the defined number of last video segments (Zhao; average and mean values for the sizes can be determined from the segments, i.e. a number of last/previous segments; page 4, paragraph 33, and page 5, paragraphs 36-37).  

In a related art, Salgueiro does disclose wherein when a deviation of a value is larger than a threshold value, an adaptation of the at least one path is initiated (initiating request for content on an additional interface, i.e. second path, if a value is above a threshold; page 3, paragraph 30).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Kopka, Zhao, and Salgueiro by allowing thresholds to be used for adaptations of network connections, in order to provide multi-interface and associated paths from an adaptive bit rate client so that the client can receive a high quality/bandwidth encoding in an uninterrupted manner to provide an improved viewing experience (Salgueiro; page 2, paragraph 15).

Regarding claim 9, Kopka in view of Zhao discloses all the claimed limitations of claim 1, as well as when it is determined that the resolution used in the video stream during the transmission remains substantially the same, it is determined that the resolution is in a lower resolution range of a known possible resolution range, and wherein, when it is determined that the resolution of the video segment changes, it is determined that the resolution is in a higher resolution range of the known possible resolution range (Kopka; system can make determinations about resolutions based on changes in bitrates; page 3, paragraph 53, and page 7, paragraph 141, and page 8, 
While Kopka in view of Zhao also discloses use of a reference value (Kopka; page 3, paragraphs 60-61), Kopka in view of Zhao does not explicitly disclose determination based on changes by more than a defined threshold.  
In a related art, Salgueiro does disclose determination based on changes by more than a defined threshold (determining and initiating certain operations based on changes relating to a threshold; page 3, paragraph 30).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Kopka, Zhao, and Salgueiro by allowing thresholds to be used for adaptations of network connections, in order to provide multi-interface and associated paths from an adaptive bit rate client so that the client can receive a high quality/bandwidth encoding in an uninterrupted manner to provide an improved viewing experience (Salgueiro; page 2, paragraph 15).

Claim 16, which discloses a control entity, is analyzed based on the citations and/or rationale provided in the rejection of similar claim 4.  
Claim 19, which discloses a control entity, is analyzed based on the citations and/or rationale provided in the rejection of similar claim 7.  
Claim 20, which discloses a control entity, is analyzed based on the citations and/or rationale provided in the rejection of similar claim 9.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kopka, US 2016/0286251 in view of Zhao et al., US 2018/0359301 and further in view of Han et al., US 2018/0167436.

Regarding claim 10, Kopka in view of Zhao discloses all the claimed limitations of claim 1, as well as the encrypted video stream (Zhao; streaming data which is encrypted; page 4, paragraph 35, and page 5, paragraph 41).  
Kopka in view of Zhao does not explicitly disclose a video is identified as being a video stream based on a name indication present in a message exchanged between a video streaming entity and a video receiving entity, the name indication allowing the video streaming entity to be identified.  
In a related art, Han does disclose a video is identified as being a video stream based on a name indication present in a message exchanged between a video streaming entity and a video receiving entity, the name indication allowing the video streaming entity to be identified (endpoint device, i.e. receiving entity, utilizing manifest information and URLs for identifying and requesting, i.e. message exchanging, video segment for retrieval from a particular streaming source, i.e. identifiable streaming entity; page 2, paragraph 16, and page 3, paragraph 22).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Kopka, Zhao, and Han by allowing identifying information about video segments to be utilized by the system already disclosed in Kopka and Zhao, in order to provide an improved system .

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kopka, US 2016/0286251 in view of Zhao et al., US 2018/0359301 and further in view of Vasseur et al., US 2015/0319076.

Regarding claim 11, Kopka in view of Zhao discloses all the claimed limitations of claim 1, as well as the resolution is estimated (Zhao; estimating the encoding rate based on the segments; page 2, paragraph 16, and page 4, paragraph 33, and page 5, paragraph 37, and again, encoding rate relates to resolution; page 2, see Table 1) based on operations which comprises a first clustering part in which different possible resolutions of the video stream are determined based on test data (Zhao; with use of historical and testing data; page 2, paragraph 14, and page 4, paragraph 33) and comprises a second classification part in which the video streams are classified in one of the possible resolutions (Zhao; correlating the determined sizes with determined resolutions; page 2, paragraph 14, and see Table 1, and page 4, paragraph 35, and page 5, paragraph 37).  
Kopka in view of Zhao does not explicitly disclose a Machine Learning algorithm embedded in a Deep Packet Inspection module.  
In a related art, Vasseur does disclose a Machine Learning algorithm embedded in a Deep Packet Inspection module (node with deep pack inspection technique and machine learning process, i.e. algorithm; page 6, paragraph 59, and with modules; page 2, paragraph 23).  
Therefore, it would have 

Claim 22, which discloses a control entity, is analyzed based on the citations and/or rationale provided in the rejection of similar claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bennett (US 2013/0083843), describing multipath communication with use of thresholds; Martinsen (US 2015/0381455), describing multipath streaming optimization; Gilboy (US 2017/0230698), describing multiple transmission paths which can be utilized based on threshold quality service determinations; and Calin (US 2017/0346724) describing adding extra subflows in an MPTCP environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424